Citation Nr: 1535537	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from April 1956 to February 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a December 2009 rating decision by the VA RO in Nashville, Tennessee.  

This case was previously before the Board, most recently in April 2014, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 

The issue of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A low back disability is etiologically related to active service.  

2.  Left lower extremity sciatica is related to the now service-connected low back disability.  


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Left lower extremity sciatica is proximately due to or the result of the now service-connected low back disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service Connection for a Low Back Disability

The Veteran asserts that he has a low back disability that is a result of his active service.  Specifically, the Veteran reports that he sustained an injury to his back while engaging in parachute training.  The Veteran reports that he did five jumps in one day and injured his back during a jump.  He reports that he saw someone in medical for treatment for his back but could not remember what happened during treatment given how long ago the incident occurred.  Regardless, the Veteran has consistently reported that he first experienced back pain during active service and has continued to experience such symptoms since that time.  He reports that he self-treated his pain until it had progressively worsened to the point where he sought medical treatment at the VA Medical Center in approximately 2006.  

Review of the record shows that the Veteran's service treatment records (STRs) have been deemed mostly unavailable for review as they were destroyed by fire at the National Personnel Records Center (NPRC).  What records were not completely destroyed were noted to be damaged, moldy, and brittle.  Copies of the remaining records were made but are mostly illegible and of very little probative value.  

Although the Veteran's service treatment records are, for the most part, unavailable, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment. Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is also competent to report when he first experienced back pain and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Review of the post-service medical evidence of record shows that the Veteran was seen in November 2007 at the VA Medical Center for complaints of a long history of chronic back pain.  At that time, the Veteran reported that his pain radiated into his legs and got worse after standing for long periods.  Further, the record shows that the Veteran has sought routine chiropractic treatment to help with his back pain.  Further, he has received sporadic treatment for back pain at the VA Medical Center since his report of a long history of back pain in November 2007.

Also of record is a September 2009 letter from the Veteran's private chiropractor.  In the letter, the Veteran's chiropractor stated that the Veteran had been suffering from lumbosacral neurospinal compression syndrome associated with complicated hip and knee arthritis with sciatica.  The Veteran's chiropractor further noted that the Veteran's disability appeared to have been associated with a compression injury and that the only compression injury reported by the Veteran was that sustained following parachute jumps during active service.  The Veteran's chiropractor stated that the Veteran's description of the injury would explain his current disability.  

In January 2013, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed lumbar degenerative disc disease (DDD).  The examiner opined that it was less likely as not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran did not receive treatment for a back disability during active service or subsequent to active service until 2009, at which time he received treatment for an acute onset of lumbar pain.

In February 2013, the Veteran's claims file was returned to the January 2013 VA examiner for an addendum opinion that specifically addressed the September 2009 opinion from the Veteran's treating chiropractor.  At that time, the examiner noted that upon review of the claims file there was no incident of the Veteran having injured his back and that there were no complaints of back pain in service and since service, until 2009.  The examiner further noted that, if the Veteran's insult to his back was due to an in-service parachuting injury, it would have shown up sooner than 51 years later.  Further, the examiner noted that the compression syndrome identified by the Veteran's chiropractor basically accounted for a cluster of symptoms, but that the VA examination X-ray reports did not show any objective findings of a compression injury.  

The Board finds the January 2013 and February 2013 VA opinions to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's competent and credible reports of back pain since service and relied heavily on incomplete and mostly illegible STRs to say that there was no documentation of a back injury in service.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

The Veteran was afforded another VA examination in January 2015.  At that time, the examiner diagnosed lumbar intervertebral disc syndrome (IVDS) and degenerative joint disease (DJDD) and thoracic DJD.  The examiner opined that the disabilities were less likely as not related to an acute traumatic back injury during active service.  In this regard, the examiner noted that current scientific literature indicated multifactorial causes were the probable etiology of the Veteran's back pain.  The examiner then went on to provide quotations from medical literature about low back pain.  However, the quotes are fairly nonspecific and not completely supportive of the conclusion reached.  

The Board finds the January 2015 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner again failed to consider the Veteran's competent and credible complaints of back pain since service.  Further, the examiner justified a negative opinion by stating that the causes of the Veteran's back pain were likely multifactorial.  If the causes are multifactorial, the Board is uncertain as to how can it be determined with any degree of certainty that the Veteran's reported back injury during active service did not have a role in causing his current disability.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

In sum, the Veteran has competently and credibly reported that he first experienced back pain during active service and that he has continued to experience back pain since that time.  VA Medical Center treatment notes of record show that the Veteran has reported a long history of progressively worsening back pain.  The Veteran's chiropractor has competently opined that the Veteran's reported back injury sustained while parachuting in service would account for his current disability, and there are no adequate medical opinions to the contrary.   

Accordingly, the Board finds that the evidence both for and against the claim of entitlement to service connection for a low back disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Lower Extremity Sciatica

The Veteran asserts having a left leg problem as a result of his low back disability.  He has consistently reported pain radiating from his low back to his left leg.  
At the January 2013 VA examination, the examiner diagnosed left lower extremity sciatica.  In February 2013, the examiner opined that the Veteran's left lower extremity sciatica was secondary to his lumbar spine condition.  

As discussed above, the Board has granted entitlement to service connection for a low back disability.  Therefore, the evidence supports the claim for service connection for sciatica of the left lower extremity, and the Board grants this secondary service connection claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for left lower extremity sciatica, as secondary to the now service-connected low back disability, is granted.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran reports that he has a bilateral hip disability as a result of parachute jump landings during active service.  He also reports that he has experienced bilateral hip pain since his active service.   

At the January 2013 VA examination, the Veteran was diagnosed with bilateral hip arthritis.  The examiner opined that it was less likely as not that the Veteran's bilateral hip arthritis was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's claims file did not show any evidence of injury to his hips or complaints of hip pain in service or subsequent to service.  The examiner reiterated these conclusions in January 2015.  

The Board finds the January 2013 and January 2015 VA opinions to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's report that he first experienced hip pain in service and has continued to experience this pain since then.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board concludes that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hip arthritis.

Finally, further notice is needed to comply with the notice requirements for the secondary service connection aspect of the Veteran's bilateral hip claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  This case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice as to the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his bilateral hip disability.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hip disability is etiologically related to his active service or had its onset within one year of his separation from active service. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hip disability was caused or chronically worsened by a service-connected disability, to include altered gait/body mechanics resulting from the Veteran's service-connected low back disability.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected disability.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


